Case 0:19-cv-61285-RAR
               Case 19-12154-JKO
                         Document 6-2
                                   Doc Entered
                                       23 Filedon04/17/19
                                                  FLSD Docket
                                                          Page07/24/2019
                                                                1 of 3   Page 1 of 3
Case 0:19-cv-61285-RAR
               Case 19-12154-JKO
                         Document 6-2
                                   Doc Entered
                                       23 Filedon04/17/19
                                                  FLSD Docket
                                                          Page07/24/2019
                                                                2 of 3   Page 2 of 3
Case 0:19-cv-61285-RAR
               Case 19-12154-JKO
                         Document 6-2
                                   Doc Entered
                                       23 Filedon04/17/19
                                                  FLSD Docket
                                                          Page07/24/2019
                                                                3 of 3   Page 3 of 3
